Case 2:18-cv-09321-MWF-JDE Document 55-3 Filed 05/14/20 Page 1 of 7 Page ID #:280



    1   NICK S. PUJJI (Bar No. 259571)
        nick.pujji@dentons.com
    2   KAREN LUONG (Bar No. 246809)
        karen.luong@dentons.com
    3   CAROL YUR (Bar No. 290145)
        carol.yur@dentons.com
    4   DENTONS US LLP
        601 South Figueroa Street, Suite 2500
    5   Los Angeles, California 90017
        Telephone: (213) 623-9300
    6   Facsimile: (213) 623-9924
    7   Attorneys for Defendants/Third-Party Plaintiffs
        BRENDA SUE GETTY and RICHARD A.
    8   GETTY
    9
   10                        UNITED STATES DISTRICT COURT
   11                       CENTRAL DISTRICT OF CALIFORNIA
   12   NEHEMIAH KONG,                                  NO. 2-18-cv-09321-MWF-JDE
   13                   Plaintiff,                      NOTICE AND APPLICATION
                                                        FOR DEFAULT JUDGMENT BY
   14         v.                                        COURT
   15   BRENDA SUE GETTY, in individual                 Hearing Date:   June 22, 2020
        and representative capacity as trustee of       Courtroom:      5A
   16   the Richard J. Getty Living Trust               Hearing Time:   10:00 a.m.
        Agreement; RICHARD A. GETTY, in                 Judge:          Hon. Michael W.
   17   individual and representative capacity                          Fitzgerald
        as trustee of the Richard J. Getty Living
   18   Trust Agreement; and DOES 1-10,
   19                   Defendants.
   20
        BRENDA SUE GETTY, an individual                 REDACTED VERSION OF
   21   and representative capacity as trustee of       DOCUMENT PROPOSED TO BE
        the Richard J. Getty Living Trust               FILED UNDER SEAL
   22   Agreement; RICHARD A. GETTY, an
        individual and representative capacity
   23   as trustee of the Richard J. Getty Living
        Trust Agreement,
   24
                     Third-Party Plaintiffs,
   25
              v.
   26
        PAVE WEST INC.,
   27
                     Third-Party Defendant.
   28


                                                    1
Case 2:18-cv-09321-MWF-JDE Document 55-3 Filed 05/14/20 Page 2 of 7 Page ID #:281



    1         TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF
    2   RECORD:
    3         PLEASE TAKE NOTICE THAT on June 22, 2020, at 10:00 a.m., or as soon
    4   thereafter as this matter may be heard by the above-entitled Court, located at 350
    5   West First Street, Courtroom 5A, Los Angeles, California 90012, Third-Party
    6   Plaintiffs Brenda Sue Getty and Richard A. Getty (“Defendants” or “Third-Party
    7   Plaintiffs”) will present their application for a default judgment, pursuant to Rule
    8   55(b)(2) of the Federal Rules of Civil Procedure against Third-Party Defendant
    9   Pave West, Inc. (“Third-Party Defendant” or “Pave West”).
   10         At the time and place of hearing, Third-Party Plaintiffs will present proof of
   11   the following matters:
   12         1.     On October 31, 2018, Plaintiff Nehemiah Kong (“Plaintiff”) filed the
   13   Complaint against Thirty-Party Plaintiffs for alleged violations of the American’s
   14   With Disability Act and Unruh Civil Rights Act. (ECF No. 1).
   15         2.     On November 19, 2018, Plaintiff served Third-Party Plaintiff Brenda
   16   Sue Getty with the Complaint and Summons, as evidenced by the proof of service
   17   on file with this Court. (ECF No. 8).
   18         3.     On December 10, 2018, Plaintiff served Third-Party Plaintiff Richard
   19   A. Getty with the Complaint and Summons, as evidenced by the proof of service on
   20   file with this Court. (ECF No. 13)
   21         4.     On March 4, 2019, Third-Party Plaintiffs filed an answer to the
   22   Complaint and filed a Third-Party Complaint against Third-Party Defendant Pave
   23   West, Inc. (“Pave West”) for contractual indemnity and breach of contract. (ECF
   24   No. 22).
   25         5.     Pave West was served with Summons by Third-Party Plaintiffs
   26   pursuant to Rule 4 of the Federal Rules of Civil Procedure on April 2, 2019 as
   27   evidenced by the proof of service on file with this Court. (Declaration of Nick S.
   28   Pujji (“Pujji Decl.”), ¶¶6-7, Ex. A).

                                                 -2-            CASE NO. 2-18-CV-09321-MWF-JDE
Case 2:18-cv-09321-MWF-JDE Document 55-3 Filed 05/14/20 Page 3 of 7 Page ID #:282



    1           6.       After Thirty-Party Plaintiffs filed an Application for Entry of Default
    2   Against Pave West (ECF No. 35), the Clerk of this Court entered default against
    3   Pave West on August 1, 2019 because Pave West failed to plead or otherwise
    4   defend the action.
    5           7.       Third-Party Defendant is not a minor or incompetent person or in
    6   military service or otherwise exempted under the Servicemembers Civil Relief Act
    7   (50 U.S.C. App. § 521) (Pujji Decl., ¶13);
    8           8.       Third-Party Defendant has not appeared in this action (Pujji Decl.,
    9   ¶12);
   10           9.       Third-Party Defendant will be mailed this Notice and Application for
   11   Default Judgment by Court and accompanying papers at least 28 days prior to the
   12   hearing on the motion;
   13           10.      Third-Party Plaintiffs are entitled to judgment against Third-Party
   14   Defendant on account of the claims pled in the Third-Party Complaint, to wit:
   15                  Under California law, Third-Party Plaintiffs seek full and complete
   16                    indemnification from Third-Party Defendant for claims being asserted
   17                    by Plaintiff Nehemiah Kong (“Kong”) against Third-Party Plaintiffs in
   18                    connection with Kong v. Getty, et al., USDC Case No. 2-18-cv-09321-
   19                    MWF-JDE. (Third-Party Complaint (ECF No. 22-2), ¶2).
   20                  On or about February 27, 2018, Mr. Getty on behalf of the Richard J.
   21                    Getty Living Trust and Pave West Inc. entered into a written contract
   22                    (the “One-Time Project Agreement”) whereby Pave West agreed to
   23                    remove and replace damaged asphalt, re-grade and compact existing
   24                    sub-grade, pave-back removed asphalt, restripe the parking lot, and
   25                    install speed bumps in compliance with all applicable federal, state and
   26                    local laws and regulations. (Declaration of Richard A. Getty (“Getty
   27                    Decl.”), ¶3, Ex. A; Third-Party Complaint (ECF No. 22-2), ¶9).
   28

                                                     -3-            CASE NO. 2-18-CV-09321-MWF-JDE
Case 2:18-cv-09321-MWF-JDE Document 55-3 Filed 05/14/20 Page 4 of 7 Page ID #:283



    1            This agreement and understanding of the parties is reflected in the One-
    2              Time Project Agreement in Section 6(P) as follows:
    3                 Contractor represents and warrants that: (1) any
    4                 goods or service furnished pursuant hereto shall
    5                 be in compliance with all applicable federal, state
    6                 and local laws and regulations . . . . Contractor at
    7                 its sole cost and expense, shall defend and protect
    8                 Owner and Agent against any and all suits,
    9                 actions, and claims arising out of any charge of
   10                 such non-compliance with any of the above
   11                 requirements and shall fully indemnify and
   12                 defend Owner and Agent from and against any
   13                 and all loss, cost, expense, or damage which may
   14                 arise out of any and every non-compliance by
   15                 Contractor, its subcontractors and any others
   16                 performing any Work by or through them,
   17                 including without limitation an [sic] any of their
   18                 agents and against any and all claims arising
   19                 from or related to any breach of the foregoing
   20                 representations and warranties.
   21              (Getty Decl., ¶4, Ex. A.; Third-Party Complaint (ECF No. 22-2), ¶10).
   22            On or about November 1, 2018, Kong filed the underlying action against
   23              Defendants (in their individual and representative capacities as trustees
   24              of the Richard J. Getty Living Trust Agreement) in this Court. In the
   25              underlying action, Kong claims that Defendants violated the ADA and
   26              UNRUH by failing to make the parking lot located at 1603 E. Los
   27              Angeles Avenue, Simi Valley, California 93065 fully accessible to
   28

                                               -4-           CASE NO. 2-18-CV-09321-MWF-JDE
Case 2:18-cv-09321-MWF-JDE Document 55-3 Filed 05/14/20 Page 5 of 7 Page ID #:284



    1              persons with disabilities. In addition to compensatory damages, Kong
    2              sought injunctive relief. (ECF No. 1).
    3            Defendants deny that they have engaged in any wrongdoing or are liable
    4              to Kong for any amount. However, to the extent that Defendants are
    5              held liable to Kong, it is only by reason of Pave West’s negligent and
    6              wrongful performance of its obligations reflected in the One-Time
    7              Project Agreement. Thus, Defendants seek indemnification and/or
    8              reimbursement from Pave West in the amount of at least $122,120.00,
    9              plus accruing interest, representing all damages, costs, attorneys’ fees,
   10              expenses or payments of any kind which Defendants are obligated to
   11              make or incur as a result of Pave West’s negligent and wrongful
   12              performance of the One-Time Project Agreement. (Getty Decl., ¶5;
   13              Third-Party Complaint (ECF No. 22-2), ¶12).
   14            Defendants are entitled to at least $110,120.00 in compensatory
   15              damages as this was the amount Defendants paid Pave West pursuant to
   16              the One-Time Project Agreement whereby Pave West agreed to remove
   17              and replace damaged asphalt, re-grade and compact existing sub-grade,
   18              pave-back removed asphalt, restripe the parking lot, and install speed
   19              bumps in compliance with all applicable federal, state and local laws
   20              and regulations.
   21            Defendants’ alleged liability to Kong was caused primarily and
   22              ultimately by Pave West’s breach of its contract with Mr. Getty on
   23              behalf of the Richard J. Getty Living Trust by failing to abide by the
   24              term requiring work performed within the scope of the agreement to
   25              comply with applicable federal rules and regulations. Defendants’
   26              liability for these damages will arise, if at all, not as a result of any actual
   27              fault on their part, but solely as a result of Pave West’s negligent and
   28

                                                 -5-              CASE NO. 2-18-CV-09321-MWF-JDE
Case 2:18-cv-09321-MWF-JDE Document 55-3 Filed 05/14/20 Page 6 of 7 Page ID #:285



    1              wrongful performance of its obligations under the One-Time Project
    2              Agreement. (Third-Party Complaint (ECF No. 22-2), ¶13).
    3            In defending the action, Defendants necessary and reasonably incurred,
    4              and paid, and will continue to incur and pay, attorneys’ fees and other
    5              legal costs. (Third-Party Complaint (ECF No. 22-2), ¶14).
    6            By reason of the foregoing, Defendants are entitled to indemnity from
    7              Pave West. (Third-Party Complaint (ECF No. 22-2), ¶15).
    8            As explained above, on or about February 27, 2018, Mr. Getty on behalf
    9              of the Richard J. Getty Living Trust and Pave West Inc. entered into the
   10              One-Time Project Agreement with Pave West. (Getty Decl., ¶3, Ex. A;
   11              Third-Party Complaint (ECF No. 22-2), ¶17).
   12            Pave West agreed to remove and replace damaged asphalt, re-grade and
   13              compact existing sub-grade, pave-back removed asphalt, restripe the
   14              parking lot, and install speed bumps in compliance with all applicable
   15              federal, state and local laws and regulations in exchange for
   16              $110,120.00. (Getty Decl., ¶3, Ex. A; Third-Party Complaint (ECF No.
   17              22-2), ¶18).
   18            Pave West breached the One-Time Project Agreement by failing to
   19              make the parking lot located at 1603 E. Los Angeles Avenue, Simi
   20              Valley, California 93065 fully accessible to persons with disabilities, in
   21              violation of the ADA and UNRUH. (Third-Party Complaint (ECF No.
   22              22-2), ¶19).
   23            Defendants have performed all obligations required of them under the
   24              One-Time Project Agreement. (Getty Decl., ¶¶3, 7, Ex. A; Third-Party
   25              Complaint (ECF No. 22-2), ¶ 20).
   26            Defendants are entitled to an additional $12,000 in compensatory
   27              damages as this was the amount they paid Plaintiff Kong on
   28

                                               -6-            CASE NO. 2-18-CV-09321-MWF-JDE
Case 2:18-cv-09321-MWF-JDE Document 55-3 Filed 05/14/20 Page 7 of 7 Page ID #:286



    1                   March 2, 2020 to settle Kong’s Complaint against Defendants in this
    2                   instant case. (Getty Decl., ¶8).
    3                  Defendants are entitled to at least $122,120.00, plus prejudgment
    4                   interest, representing damages, costs, expenses, and/or payments of any
    5                   kind which Defendants are obligated to make or incur as a result of Pave
    6                   West’s breach of the One-Time Project Agreement. (Getty Decl., ¶¶6,
    7                   8, Ex. A; Third-Party Complaint (ECF No. 22-2), ¶21).
    8           11.     As set forth in the attached declarations of Nick S. Pujji and Richard
    9   A. Getty, the judgment amount sought is at least $122,120.00, which reflects
   10   compensatory damages and indemnification of loss, cost, and expense to Third-
   11   Party Plaintiffs pursuant to the One-Time Project Agreement.
   12           12.     Third-Party Plaintiffs are also entitled to attorneys’ fees and costs
   13   against Third-Party Defendant on account of the claims pled in the Third-Party
   14   Complaint and defending the Complaint and Third-Party Plaintiffs intend to
   15   supplement the Motion to state the amount of attorneys’ fees and costs incurred in
   16   their defense once said fees and costs are finalized and well in advance of the
   17   hearing. (Getty Decl., ¶9; Pujji Decl., ¶16)
   18           This Application is based on this Notice, the concurrently filed declarations
   19   of Nick S. Pujji and Richard A. Getty and the exhibits attached thereto, all
   20   pleadings and other documentary materials filed in this action, the arguments of
   21   counsel, and upon such other matters as the Court may properly consider.
   22    Dated: May 14, 2020                           DENTONS US LLP
   23
                                                       By:/s/ Nick S. Pujji
   24                                                     Nick S. Pujji
   25                                                  Attorney for Defendants/Third-Party
                                                       Plaintiffs BRENDA SUE GETTY and
   26                                                  RICHARD A. GETTY
   27

   28

                                                    -7-             CASE NO. 2-18-CV-09321-MWF-JDE
        113104612
